Citation Nr: 9933458	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-33 531A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1947 to July 
1953.  This appeal arises from a July 1997 rating decision, 
which denied service connection for a respiratory disorder.  
The veteran was accorded a hearing at the RO in February 
1998, and a transcript of the hearing is in the claims 
folder.  

In December 1995, the veteran filed a claim for a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities.  The 
claim was denied by the RO in July 1996.  The notice of 
disagreement was received in November 1996.  The veteran was 
furnished a statement of the case (SOC) on this issue in 
March 1997.  His appeal of the SOC was received by the RO in 
October 1997.  After according the veteran a hearing on the 
individual unemployability issue in October 1997, and after 
furnishing him supplemental statements of the case (SSOCs) on 
the issue in October 1997 and August 1999, the RO sent him a 
letter in September 1999 advising that the appeal of the 
individual unemployability issue was not timely filed.  

Two observations are in order here.  First, the RO must now 
ascertain from the veteran and his representative whether 
they wish to appeal the issue involving the timely filing of 
a substantive appeal on the claim for a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities.  If so, such issue must be 
covered in an SOC and certified to the Board for appellate 
consideration, if that SOC is appealed.  Secondly, 
irrespective of whether the timeliness issue is appealed, the 
RO should readjudicate the individual unemployability issue 
currently, to include specific consideration of the fact that 
the rating for the veteran's service-connected bilateral 
defective hearing has been raised to 90 percent effective May 
25, 1999.  This current readjudication of the individual 
unemployability issue may, if not favorable, be appealed by 
the veteran and his representative by following the standard 
procedures for appeal.  


FINDING OF FACT

There is no competent evidence relating any current 
respiratory disorder to service.  


CONCLUSION OF LAW

The claim for service connection for a respiratory disorder 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
was treated for acute bronchitis in November 1950.  On his 
separation examination in June 1953, he gave a history of 
whooping cough, shortness of breath, and pain or pressure in 
his chest.  He added that he experienced shortness of breath 
and pressure in his chest if he ran a short distance.  His 
respiratory system was normal on clinical evaluation.  

Following a VA x-ray examination of the veteran's chest in 
November 1995, an examiner noted that there was a question of 
emphysema.  

Records of VA medical treatment of the veteran, dating from 
November 1995 to April 1996, include medical notes of 
treatment for a right pleural effusion believed to be 
secondary to congestive heart failure.  In March 1996, the 
veteran complained of a dry cough of three weeks' duration 
and pain in the right front ribs.  The pain increased in 
severity when he coughed.  On clinical evaluation, there was 
diffuse wheezing from the lungs, but no tenderness in the 
right chest.  The diagnostic impression was mild congestive 
heart failure.  

On VA general medical examination in May 1996, the veteran 
complained of difficulty swallowing, exertional shortness of 
breath, and weakness in the left side.  It was noted that his 
medical history was significant for hypertension for the 
previous eight years.  He reported a history of congestive 
heart failure a month earlier, for which he had been 
hospitalized for about a week.  He experienced exertional 
shortness of breath on walking less than half a block.  He 
gave a history of biopsy of a left lung mass in 1994, which 
was reported to be benign.  On clinical evaluation, bilateral 
scattered rhonchi could be heard, and rales were heard at 
both bases.  Diagnoses included congestive heart failure by 
history.  

In an October 1996 statement, the veteran asserted a claim of 
service connection for shortness of breath.  He indicated 
that, he participated in a boxing tournament in Japan during 
service, and was seen by a military physician.  

On VA medical examination of the veteran for respiratory 
disorders in May 1997, he indicated that, prior to 
discontinuing smoking in 1991, he had smoked a half a pack of 
cigarettes a day for many years.  He gave a history of left 
lung surgery for a possible malignancy.  He complained of 
fluid accumulation in his lungs and orthopnea, and a cough 
with whitish expectoration.  He was unable to walk or climb 
for any significant period of time.  He reporting using a 
Proventil inhaler, and denied a history of allergy or asthma.  
On clinical evaluation, moderate respiratory distress was 
noted.  There was no facial cyanosis or clubbing.  The chest 
was normal and breath sounds were decreased diffusely.  Basal 
crepitus was present.  X-ray examination of the veteran's 
chest showed cardiomegaly and bilateral pleural effusion.  
The diagnosis was congestive heart failure with respiratory 
abnormality.  A history of bronchitis was present.  Pulmonary 
function test results were consistent with mild obstruction, 
with no response to a bronchial dilator.  The examiner added 
that the veteran's pre-existing bronchitis was not related to 
the current respiratory distress he had at the time of the 
examination.  The veteran's shortness of breath and orthopnea 
were thought to be more likely due to congestive heart 
failure.  

In a December 1997 statement, the veteran again indicated 
that he was always defeated in the third round of matches in 
which he boxed during service because he ran out of breath.  
He enclosed a photograph, which he stated showed him in a 
boxing match in service.  

At a hearing at the RO in February 1998, the veteran 
testified that he first noticed problems breathing while he 
was boxing in service in 1948 or 1949.  He stated that boxing 
matches were three rounds in duration, and he was always 
defeated in the third round because he would run out of 
breath.  He had problems with breathing while going through 
basic training.  He reported to the dispensary in connection 
with his difficulties breathing, but nothing was done for him 
there.  He underwent surgery in 1985 and thereafter 
complained about pulmonary problems on numerous occasions at 
the VA Medical Center in East Orange, New Jersey.  He was 
uncertain whether he had complained about pulmonary problems 
prior to 1985.  

Additional records of VA medical treatment of the veteran, 
dating from 1998, show that he was treated in connection with 
a left ventricular aneurysm.  However, these records do not 
contain medical evidence relating the onset of a respiratory 
disorder to service.  

Analysis

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  If he has not 
presented evidence of a well-grounded claim, his appeal must 
fail as to that claim, and there is no duty to assist him 
further in the development of his claim because such 
development would be futile.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that laypersons 
are not competent to provide medical opinions.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  

The veteran is contending that he has a current respiratory 
disorder which began in service.  On VA examination of the 
veteran in May 1997, moderate respiratory distress, shortness 
of breath, and orthopnea were noted, a history of bronchitis 
was reported, and pulmonary function tests were consistent 
with mild obstruction.  Therefore, the medical evidence 
demonstrates that one or more respiratory disorders are 
present and the first requirement of Caluza is satisfied.  
The veteran is competent to assert that he had breathing 
difficulties in service, and the service medical records 
confirm that he was treated for bronchitis and complained of 
shortness of breath and pressure in his chest associated with 
exertion.  The second element of Caluza is fulfilled.  
However, no medical evidence relates the onset of a current 
respiratory disorder to service.  To the contrary, on VA 
examination in May 1997, the examiner specifically opined 
that the veteran's bronchitis was not related to current 
respiratory distress.  His shortness of breath and orthopnea 
were believed to be more likely due to congestive heart 
failure, which is a cardiovascular disorder, as distinguished 
from a lung disorder.  The veteran is not competent to 
provide medical opinions himself.  Layno.  Accordingly, the 
nexus requirement of Caluza is not present.  Without evidence 
of a nexus between the veteran's complaints and treatment for 
breathing problems in service and any current respiratory 
disorder, the claim of service connection for a respiratory 
disorder is not well-grounded and must be denied.  



ORDER

Service connection for a respiratory disorder is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

